NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT



In the Interest of J.S., J.S., S.S., and S.S., )
children.                                      )
___________________________________)
                                               )
J.S.,                                          )
                                               )
               Appellant,                      )
                                               )
v.                                             )      Case No. 2D18-2618
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, Tallahassee, and Carrington
Madison Mead of the Law Office of
Carrington Madison Mead, Jacksonville,
for Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


KHOUZAM, SLEET, and LUCAS, JJ., Concur.




                                   -2-